DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 March 2022 has been entered.
Claims 1-12, 17-19, 23, 24, 30, 34, and 35 are currently under consideration.  The Office acknowledges the amendments to claims 1 and 24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 17, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gevins et al. (U.S. Pub. No. 2003/0013981 A1; hereinafter known as “Gevins”), in view of Gazzaley (U.S. Pub. No. 2014/0370479 A1).
Regarding claim 1, Gevins discloses a method (Abstract; Fig. 1) comprising: presenting a cognitive task to a subject, wherein presenting the cognitive task comprises presenting a stimulus or sequence of stimuli to the subject ([0014]-[0018]; [0080]; [0112]; visual and/or auditory stimuli); monitoring neural activity of the subject during the presenting of the cognitive task, wherein the neural activity comprises neural activity underlying one or more stimulus-related events, the monitoring is time-locked to the one or more stimulus-related events ([0014]-[0017]; [0024]; [0059]; [0079]-[0080]; EEG and/or fMRI monitoring), and the monitoring is continuous during the entire cognitive task ([0016]-[0017]; [0030]-[0034]; [0057]; [0080]; [0114]-[0115]); and determining a neural performance level of the subject based on the neural activity underlying the one or more stimulus-related events ([0018]; [0043]; [0047]; [0094]-[0099]).  Gevins fails to explicitly disclose adapting the cognitive task based on the neural performance level, though Gevins does teach that EEG signals may be used to alter a computer program ([0010]) and that different levels of difficulty of the cognitive task may be used (e.g., [0017]).  Gazzaley discloses a method for enhancing cognition (Abstract) comprising presenting a cognitive task to a subject that includes a stimulus ([0005]-[0006]; [0016]; [0046]; [0121]), monitoring neural activity of the subject ([0139]), and adapting the cognitive task based on a neural performance level of the subject in order to enhance cognition of the subject ([0008]; [0017]; [0024]; [0037]; [0124]-[0130]; [0196]-[0197]; increasing or decreasing difficulty of the task). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gevins by adapting the cognitive task based on the determined neural performance level, as taught by Gazzaley, in order to enhance cognition of the subject.
Regarding claim 2, the combination of Gevins and Gazzaley discloses the invention as claimed, see rejection supra, and further discloses that the one or more stimulus-related events comprises information processing, the information processing comprising cognitive processing and sensory processing (Gevins: [0017], [0024]-[0034], [0080], [0112], e.g., visual/auditory processing and cognitive/memory/attention processing; Gazzaley: [0010]).
Regarding claim 3, the combination of Gevins and Gazzaley discloses the invention as claimed, see rejection supra, and Gevins further discloses that determining a neural performance level of the subject is based on neural activity underlying the cognitive processing, the sensory processing, or both ([0043]-[0044]; [0079]-[0081]).
Regarding claim 4, the combination of Gevins and Gazzaley discloses the invention as claimed, see rejection supra, and Gazzaley further discloses that adapting the cognitive task based on the neural performance level comprises adapting an aspect of the cognitive task relating to cognitive processing, sensory processing, or both ([0005]; [0110]; [0124]-[0128]).
Regarding claim 5, the combination of Gevins and Gazzaley discloses the invention as claimed, see rejection supra, and Gevins further discloses that presenting the cognitive task comprises presenting a cue prior to presenting the stimulus or sequence of stimuli to the subject ([0112]).
Regarding claim 6, the combination of Gevins and Gazzaley discloses the invention as claimed, see rejection supra, and Gevins further discloses that the one or more stimulus-related events comprises stimulus anticipation ([0031]; [0080]; [0112]; [0259]).
Regarding claim 7, the combination of Gevins and Gazzaley discloses the invention as claimed, see rejection supra, and Gevins further discloses that determining a neural performance level of the subject is based on neural activity underlying the stimulus anticipation ([0031]; [0043]-[0044]; [0079]-[0081]; [0112]; [0259]).
Regarding claim 8, the combination of Gevins and Gazzaley discloses the invention as claimed, see rejection supra, and Gazzaley further discloses that adapting the cognitive task based on the neural performance level comprises adapting an aspect of the cognitive task relating to stimulus anticipation ([0005]; [0110]; [0124]-[0128]).
Regarding claim 9, the combination of Gevins and Gazzaley discloses the invention as claimed, see rejection supra, and Gevins further discloses that the cognitive task requires the subject to respond to the stimulus ([0080]; [0112]).
Regarding claim 10, the combination of Gevins and Gazzaley discloses the invention as claimed, see rejection supra, and Gevins further discloses that the one or more stimulus-related events comprises response preparation ([0031]; [0080]; [0112]; [0259]).
Regarding claim 11, the combination of Gevins and Gazzaley discloses the invention as claimed, see rejection supra, and Gevins further discloses that determining a neural performance level of the subject is based on neural activity underlying the response preparation ([0031]; [0043]-[0044]; [0079]-[0081]; [0112]; [0259]).
Regarding claim 12, the combination of Gevins and Gazzaley discloses the invention as claimed, see rejection supra, and Gazzaley further discloses that adapting the cognitive task based on the neural performance level comprises adapting an aspect of the cognitive task relating to response preparation ([0005]; [0110]; [0124]-[0128]).
Regarding claim 17, the combination of Gevins and Gazzaley discloses the invention as claimed, see rejection supra, and Gevins further discloses that the stimulus or sequence of stimuli comprises a visual stimulus, an auditory stimulus, a tactile stimulus, an olfactory stimulus, or any combination thereof ([0080]).
Regarding claim 18, the combination of Gevins and Gazzaley discloses the invention as claimed, see rejection supra, and Gevins further discloses that the monitoring comprises measuring neural activity of the subject by EEG, fMRI, NIRS, ECoG, or a combination thereof, as the subject performs the cognitive task ([0014]-[0017]; [0024]; [0059]; [0079]-[0080]).
Regarding claim 23, the combination of Gevins and Gazzaley discloses the invention as claimed, see rejection supra, and further discloses that the subject has a cognitive deficit selected from the group consisting of ADHD, PTSD, major depressive disorder, dementia, or a combination thereof (Gevins: [0239]; Gazzaley: [0196]-[0197]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gevins and Gazzaley as applied to claim 18 above, and further in view of Mishra et al., “Closed-Loop Rehabilitation of Age-Related Cognitive Disorders,” Semin. Neurol. 34:584-590, 2014 (hereinafter known as “Mishra”).  The combination of Gevins and Gazzaley discloses the invention as claimed, see rejection supra, and further discloses measuring neural activity of the subject by EEG and fMRI (see rejection of claim 18).  The combination of Gevins and Gazzaley fails to disclose co-registering the neural activity of the subject with a 3D structural model of the subject’s brain.  Mishra discloses a similar method of cognitive enhancement comprising monitoring and measuring neural activity of a subject with EEG and fMRI that includes co-registering the neural activity of the subject with a 3D structural model of the subject’s brain in order to provide real-time, corrected, and precise visualization of the subject’s neural processing during a cognitive task (p. 588).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gevins and Gazzaley by co-registering the neural activity of the subject with a 3D structural model of the subject’s brain, as taught by Mishra, in order to provide real-time, corrected, and precise visualization of the subject’s neural processing during the cognitive task.

Claims 24, 30, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Gevins, in view of Gazzaley and Mishra.
Regarding claim 24, Gevins discloses a system for neural activity detection and adaptive training (Abstract; Fig. 1), the system comprising: a user interface 12/13/15/16 ([0080]; [0112]); a neural activity detector 11 ([0079]); a computing device 14 comprising a non-transitory computer readable medium storing instructions that, when executed, cause the computing device to present, through the user interface, a first cognitive task to a subject comprising a stimulus or sequence of stimuli to generate stimulus-related events in the brain of the subject ([0014]-[0018]; [0080]; [0112]; visual and/or auditory stimuli); continuously receive electrical signals from the neural activity detector during the presentation of the first cognitive task, wherein the electrical signals represent neural activity underlying the stimulus-related events in the brain of the subject ([0014]-[0017]; [0024]; [0030]-[0034]; [0057]; [0059]; [0079]-[0080]; [0114]-[0115]; continuous EEG and/or fMRI monitoring); monitor and locate the neural activity, wherein the monitoring and locating is time-locked to the stimulus-related events in the brain of the subject ([0014]-[0017]; [0024]; [0059]; [0079]-[0080]; EEG and/or fMRI monitoring), measure a strength of the located neural activity ([0044]; [0082]; [0159]; [0240]); determine a neural performance level of the subject based on the measured strength of the located neural activity ([0018]; [0043]; [0047]; [0094]-[0099]); and present, through the user interface, a second cognitive task to the subject ([0017]; [0027]; [0035]; [0037]; [0043]-[0044]).  Gevins fails to disclose that the monitoring and locating comprises mapping the electrical signals in real-time onto a 3D model of the subject’s brain and that the second cognitive task is adapted according to the determined neural performance level, though Gevins does teach that EEG signals may be used to alter a computer program ([0010]) and that different levels of difficulty of the cognitive task may be used (e.g., [0017]).  Gazzaley discloses a system for adaptive training and enhancing cognition (Abstract; Fig. 1) comprising a computing device that presents a first cognitive task to a subject, wherein the first cognitive task includes a stimulus ([0005]-[0006]; [0016]; [0046]; [0121]), monitors neural activity of the subject ([0139]), and presents a second cognitive task to the subject, wherein the second cognitive task is adapted according to a neural performance level of the subject in order to enhance cognition of the subject ([0008]; [0017]; [0024]; [0037]; [0124]-[0130]; [0196]-[0197]; increasing or decreasing difficulty of the task).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gevins by adapting the second cognitive task according to the determined neural performance level, as taught by Gazzaley, in order to enhance cognition of the subject.
The combination of Gevins and Gazzaley fails to disclose that the monitoring and locating comprises mapping the electrical signals in real-time onto a 3D model of the subject’s brain.  Mishra discloses a similar system for neural activity detection and cognitive enhancement comprising monitoring and measuring neural activity of a subject with EEG and fMRI, thereby receiving electrical signals from a neural activity detector, during a presentation of a cognitive task, and mapping the electrical signals in real-time onto a 3D model of the subject’s brain to locate the neural activity in order to provide real-time, corrected, and precise visualization of the subject’s neural processing during the cognitive task (p. 588).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gevins and Gazzaley by mapping the electrical signals in real-time onto a 3D model of the subject’s brain, as taught by Mishra, in order to provide real-time, corrected, and precise visualization of the subject’s neural processing during the cognitive task.
Regarding claim 30, the combination of Gevins, Gazzaley, and Mishra discloses the invention as claimed, see rejection supra, and Gevins further discloses that the neural activity detector comprises a device selected from the group consisting of an EEG device, an fMRI device, a NIRS device, an ECoG device, and a combination thereof ([0014]-[0017]; [0024]; [0059]; [0079]-[0080]).
Regarding claim 34, the combination of Gevins, Gazzaley, and Mishra discloses the invention as claimed, see rejection supra, and Gevins further discloses that the user interface further comprises a user input device 12/15/16 adapted to allow the subject to input a behavioral response to the stimulus or sequence of stimuli ([0080]); [0112]).
Regarding claim 35, the combination of Gevins, Gazzaley, and Mishra discloses the invention as claimed, see rejection supra, and further discloses that the non-transitory computer readable medium further stores instructions that, when executed, cause the computing device to assess the subject’s behavioral performance level on the cognitive tasks (Gevins: [0028], [0043]; Gazzaley: [0105], [0124], [0233]) and adapt the cognitive task based on both the neural performance level and the behavioral performance level (Gazzaley: [0008], [0017], [0024], [0037], [0124]-[0130], [0196]-[0197]).

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the amendments.  The rejections have been withdrawn. 
Applicant's arguments with respect to the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.  Applicant argues that Gazzaley fails to teach continuous monitoring during the entire cognitive task.  Applicant cites paragraph 0015, which discloses that the system combines several measurements of brain function, and contends that this does not constitute continuous monitoring.  The examiner disagrees.  This cited paragraph does not teach that, while the subject performs a cognitive task, the system takes multiple separate EEG recordings.  Instead, this paragraph indicates that the system measures brain function both while resting and while performing a cognitive task, on multiple occasions, and determines a level of neurocognitive function (or changes to such level) using these measurements (along with measures of task performance and baseline/normative measures).  Indeed, Gazzaley consistently teaches measuring brain function “while” the subject is performing the cognitive task.  Gazzaley also teaches that the cognitive task is presented “simultaneously with the detection of the subject’s brain waves” and that “EEG was continuously recorded” during recording intervals that lasted approximately 40 minutes, wherein task-related EEG was recorded while the subjects performed several different tasks (and while they rested).  Accordingly, Gazzaley does teach the newly added limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Denison et al. (U.S. Pub. No. 2014/0316230 A1) also teaches continuously monitoring a subject’s EEG while the subject performs a task for mental state development and training.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791